DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on May 25, 2022, and any subsequent filings.
Claims 1-4, 7, 9, 11-15, 18-24, 27-30, and 32 stand rejected.  Claims 2, 4, 11-15, 18-24, 27-30, and 32 have been canceled.  Claims 33-37 have been added.  Claims 1, 3, 7, 9, and 33-37 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Drawings
Applicants' arguments filed May 13, 2022 have been fully considered but they are not persuasive. The amended drawings still contain greyscale and are blurry.
Claim Objections
Claims 2, 13, 19, 20, 24, and 29 have been canceled and the objections withdrawn.
Claim 9 has been amended and the objection withdrawn.
Claim Rejections - 35 USC § 112
Enablement Rejection
Claim 32 has been canceled and the rejection withdrawn.
Indefiniteness Rejections
Applicants' arguments (Remarks, Page 9 / Paragraph 4 ("Pg/Pr") – Pg10/Pr1), filed May 13, 2022, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of Claim 1 has been withdrawn. 
Claim 3 has been amended to address only one of the rejections and the others remain as detailed below.
Claim 7 has been amended and the rejection withdrawn yet the amendment gives rise to a new rejection as detailed below.
Claims 12, 22, 23, 27, 28, and 30 have been canceled and the rejections withdrawn.
Claim Rejections - 35 USC § 102
Applicants' arguments filed May 13, 2022 have been fully considered but they are not persuasive.
Applicants arguments are directed towards amended Claim 1 and are not persuasive for the reasons detailed below.
Claim Rejections - 35 USC § 103
Applicants' arguments filed May 13, 2022 have been fully considered but they are not persuasive.
As to Applicants' arguments regarding Claims 12-15, 18-24, 27-30, and 32 (Remarks, Pg12/Pr2-5), the claims have been canceled and the argument moot.
As to Applicants' arguments regarding Claim 1, Claim 1 has not been rejected as obvious and thus the arguments are moot (Remarks, Pg12/Pr5-Pg15/Pr2).
37 CFR 1.132 Declaration
The declaration under 37 CFR 1.132 filed May 13, 2022 is insufficient to overcome the rejection of the claims based upon 35 USC 102(a)(1) as set forth in the last Office action for the reasons stated supra in addition the declaration contains no statement that the specific prior art of record has been reviewed in order to reach any conclusions.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Amendment
Drawings
The drawings are objected to because they contain greyscale and are blurry and thus not in compliance with MPEP 608.02 and 37 CFR 1.84.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Objections
Claim 34 is objected to because of the following informalities:  the claim contains two subclauses "(i)" when the second should likely be "(ii)."  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 3, 7, 9, and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 9, and 33 each recite an LED source operating independently yet the LED source can be either a sole or plurality of sources making the claims unclear as to how a single source can operate independently of itself.
Claim 3 recites "at least one UV LED irradiation source each independently emitting light" such that the number of sources is not clear.
Claims 7, 9, and 33 each recite a sole or plurality of LED sources each which can operate at different wavelengths without indicating how a sole LED source may operate at multiple wavelengths.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 7, 9, 33, 34, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlesser, et al., U.S. Publication No. 2009/0250626 (hereinafter "Schlesser").
Applicants' claims are directed towards a method.
Regarding Claims 1, 3, 7, 9, 33, 34, and 37, Schlesser discloses a method for water disinfection (Pr45) comprising  exposing water to a combination of at least two ultraviolet (UV) irradiation sources (Fig. 1, items 124, 150, Pr37), for a sufficient period of time (Pr41,46,47 (note time sufficient for disinfection)), wherein at least one of said UV irradiation sources comprises a low-pressure (LP) UV irradiation source emitting light at a wavelength of about 254 nm (Pr7), or at least one UV light-emitting diode (LED) irradiation source each independently emitting light at a wavelength of between 260 nm and 275 nm (Pr25,28 (note spectral bandwidth would encompass claimed ranges); see also 112(b) analysis above); and at least another one of said UV irradiation sources comprises a sole UV LED irradiation source or a plurality of UV LED irradiation sources emitting light at either the same or different wavelengths of between 290 nm and 310 nm (Pr12,24,28,34); and the exposure of said water to said at least two UV irradiation sources is carried out simultaneously (Fig. 2 (note overlap of UV light from multiple UV sources 124 upon a single body of water)).
Additional Disclosures:  Claim 3: wherein said at least one of said UV irradiation source comprises a LP UV irradiation source emitting light at a wavelength of about 254 nm (Pr7), or at least one UV light LED irradiation source each independently emitting light at a wavelength of between 260 nm and 270 nm (Pr25,28 (note spectral bandwidth would encompass claimed ranges); see also 112(b) analysis above).  Claim 7: wherein said at least another one of said UV irradiation sources comprises a sole UV LED irradiation source or a plurality of UV LED irradiation sources emitting  light at a either the same or different wavelengths of between 295 nm and 305 nm (Fig. 2, items 124, Pr12,24,27-29,33,34).  Claim 9: wherein (i) at least one of said UV irradiation sources comprises a LP UV irradiation source emitting light at a wavelength of about 254 nm (Pr7), or at least one UV LED irradiation source each independently emitting light at a wavelength of between 260 nm and 270 nm (Pr24,25,28 (note spectral bandwidth would encompass claimed ranges); see also 112(b) analysis above); and (ii) at least another one of said UV irradiation sources comprises a sole UV LED irradiation source or a plurality of UV LED irradiation sources emitting light at either the same or different wavelengths of between 295 nm and 305 nm (Fig. 2, items 124, Pr12,24,27-29,33,34; see also 112(b) analysis above).  Claim 33: wherein (i) at least one of said UV irradiation sources comprises a LP UV irradiation source emitting light at a wavelength of about 254 nm (Pr7), or at least one UV LED irradiation source each independently emitting light at a wavelength of between 260 nm and 270 nm (Pr25,28 (note spectral bandwidth would encompass claimed ranges) ; see also 112(b) analysis above); and (ii) at least another one of said UV irradiation sources comprises a sole UV LED irradiation source or a plurality of UV LED irradiation sources emitting light at either the same or different wavelengths of between 295 nm and 300 nm (Fig. 2, items 124, Pr12,24,27-29,33,34; see also 112(b) analysis above).  Claim 34: wherein (i) at least one of said UV irradiation sources comprises a LP UV irradiation source emitting light at a wavelength of about 254 nm (Pr7); and (i) at least another one of said UV irradiation sources comprises a sole UV LED irradiation source or a plurality of UV LED irradiation sources emitting light at either the same or different wavelengths of between 295 nm and 300 nm (Fig. 2, items 124, Pr12,24,27-29,33,34; see also 112(b) analysis above).  Claim 37: wherein said water is drinking water or wastewater effluents (Pr26,42,45).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesser, et al., U.S. Publication No. 2009/0250626 (hereinafter "Schlesser").
Applicants' claims are directed towards a method.
Schlesser discloses in a first embodiment the method of Claim 1 where water is exposed for a sufficient period of time (see Claim 1 rejection above) except wherein said sufficient period of time is up to 30 and 40 seconds.
Schlesser further discloses that a sufficient period of time is a results effective variable dependent on particular pathogenic organisms (Pr41) and interaction with the DNA or RNA of pathogenic organisms (Pr46,47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed sufficient periods of time because, according to Schlesser, "the nature of contaminating micro-organisms remains unknown and may vary over time" (Pr35).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesser, et al., U.S. Publication No. 2009/0250626 (hereinafter "Schlesser") in view of Hunter, et al, U.S. Publication No. 2005/0242013 (hereinafter "Hunter").
Applicants' claims are directed towards a device.
Regarding Claims 29 and 30, Schlesser discloses the apparatus of Claim 21 except wherein said tube further comprises (i) reflective surface(s) for increasing the effect of UV irradiation on the water when passes through said tube; and/or (ii) baffles to enhance whirling of water when passes through said tube, thus increasing the time during which said water is being exposed to said UV irradiation
Hunter also relates to a UV water disinfecting device and discloses wherein the water treatment container comprises (i) reflective surface(s) for increasing the effect of UV irradiation on the water when passes through said tube (Pr44); and/or (ii) baffles to enhance whirling of water when passes through said tube, thus increasing the time during which said water is being exposed to said UV irradiation (Fig. 1, item 30, 32, 34, Pr42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the water disinfecting device disclosed by Schlesser with the reflective surface and baffles disclosed by Hunter because, according to Hunter, the result is more uniform fluid flow (Pr40) and improved effectiveness and efficiency of the device (Pr44)
Additional Disclosures:  Claim 30: wherein said reflective surface(s) are made of polytetrafluoroethylene (Teflon), aluminum, stainless steel, or a refractive polymer, optionally coated for better reflectance (Pr44).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779